             IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF GEORGIA
                          AUGUSTA DIVISION


JACQUELINE HUMPHREY,

     Plaintiff,

             V.                                CV 119-084


AUGUSTA, GEORGIA,

      Defendant.




                              ORDER




     Before the Court are Defendant's motion to dismiss (Doc. 7)

and Plaintiff s motion to amend her complaint and for an additional

opportunity to respond to Defendant's motion to dismiss (Doc. 11).

     Beginning with Defendant's motion to dismiss. Defendant filed

the motion, on August 5, 2019, as to Plaintiff's original complaint

(Doc. 1). On August 13, 2019, Plaintiff filed an amended complaint

(Doc. 12), discussed below.     Defendant subsequently answered the

amended complaint (Doc. 13) and withdrew its motion to dismiss

(Doc. 18).    Accordingly, Defendant's motion to dismiss (Doc. 7) is

WITHDRAWN.


     Plaintiff amended her complaint as a matter of course pursuant

to Federal Rule of Civil Procedure 15(a)(1)(B) within twenty-one

days after service of Defendant's motion to dismiss.        Because

Plaintiff amended her complaint as a matter of course and filed

the amended complaint (Doc. 12), Plaintiff's request to amend her
complaint (Doc. 11) is MOOT.     Plaintiff's amended complaint (Doc.

12) is the operative complaint.

       Furthermore, Plaintiff requested an additional opportunity to

respond to Defendant's motion to dismiss if the Court applied the

motion to dismiss to the amended complaint.      (Mot. to Amend, Doc.

11.)    As set forth above. Defendant withdrew its motion to dismiss.

Therefore, Plaintiff's request for an additional opportunity to

respond to the motion to dismiss (Doc. 11) is also MOOT.

       For the foregoing reasons, the Clerk is DIRECTED to TERMINATE

Defendant's motion to dismiss (Doc. 7) and Plaintiff's motion to

amend her complaint and for an additional opportunity to respond

to Defendant's motion to dismiss (Doc. 11).

       ORDER ENTERED at Augusta, Georgia, this          day of March,

2020.




                                 j/        hal;)^, chief judge
                                        States district court
                                 SDU^THP^RN DISTRICT OF GEORGIA
